Citation Nr: 1034750	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-28 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Huntington, West 
Virginia


THE ISSUE

Entitlement to reimbursement or payment of unauthorized medical 
expenses for services rendered by Pleasant Valley Hospital from 
February 7, 2006, to February 10, 2006.


REPRESENTATION

Appellant represented by:	G.T., Agent


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

The Veteran had active military service from September 1943 to 
October 1944.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 determination of the Department of Veterans 
Affairs Medical Center (VAMC) in Huntington, West Virginia.

Initially, the Board observes the Veteran's daughter, G.T., has 
submitted a statement indicating she holds power of attorney for 
the Veteran, and has requested to be recognized as the Veteran's 
representative.  The Board accepts the Veteran's daughter as his 
representative to act on his behalf.

The appeal is REMANDED to the Department of Veterans Affairs 
Medical Center.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran is claiming entitlement to reimbursement of private 
medical expenses incurred on February 7, 2006, to February 10, 
2006, for treatment at a non-VA medical facility.  

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for 
reasonable value of emergency treatment furnished in a non-VA 
facility, or in lieu of that, make payment directly to a hospital 
or other health care provider that furnished such treatment on 
behalf of the Veteran, if other requirements discussed below are 
met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA 
facilities or other government facilities are not capable of 
furnishing economical hospital care or medical services because 
of geographical inaccessibility or are not capable of furnishing 
care or services required, VA may contract with non-VA facilities 
for care.

Reimbursement or payment for expenses not previously authorized 
may be made only under the following circumstances (all criteria 
a, b, and c must be met):

(a) for Veterans with service connected disabilities, 
treatment not previously authorized is rendered for (1) an 
adjudicated service-connected disability; or (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
or (3) any disability of a Veteran who is permanently and 
totally disabled as a result of a service-connected 
disability; or (4) for any illness, injury or dental 
disability in the case of a Veteran who is participating in 
a rehabilitation program under 38 U.S.C. Chapter 31;

(b) such treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and

(c) VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand would not 
have been reasonable, sound, wise, or practical.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Failure to satisfy any one of the three criteria (a, b, or c) 
listed above precludes VA from paying unauthorized medical 
expenses incurred at a private hospital.  See 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no 
reimbursement or payment of services not previously authorized 
will be made when such treatment was procured through private 
sources in preference to available Government facilities.  38 
C.F.R. § 17.130.

The record indicates the Veteran's daughter telephoned the 
Huntington VAMC the night of February 2, 2006, reporting that she 
suspected the Veteran had a respiratory infection.  She was 
informed that the x-ray department closes at midnight, but the 
doctor on duty would evaluate the Veteran.  The Veteran's 
daughter again telephoned the VAMC approximately one-half hour 
later, indicating she suspected the Veteran was dehydrated, as he 
was not drinking a lot and his urine was dark yellow.  She was 
advised to seek medical care within 24 hours and to follow home 
care instructions.  She was further advised on the circumstances 
in which she should seek emergency care.

The Veteran was taken to the Emergency Room (ER) at Pleasant 
Valley Hospital the morning of February 7, 2006.  He presented 
with shortness of breath, wheezing and persistent cough.  
Following treatment in the ER for acute exacerbation of COPD, the 
Veteran was admitted to the hospital for treatment with 
antibiotics, nebulizing treatment and IV Solu-Medrol.  He was 
discharged on February 10, 2006.

In a May 2006 determination, the Veteran's claim for 
reimbursement of private medical expenses was approved for the ER 
expenses incurred February 7, 2006.  Reimbursement for expenses 
incurred February 7 to February 10, 2006, following his admission 
to the hospital, were denied on the basis that the Veteran was 
stable for transfer to a VA facility.  However, during the 
development of the Veteran's claim, his private physician 
submitted a statement noting that the Veteran was admitted with 
severe asthma and shortness of breath and, due to his underlying 
dementia and behavioral problems, he could not have been 
transferred to a VA facility due to severe agitation, worsening 
his dyspnea.  See June 2006 statement by Dr. Serfontein.  
Further, Dr. Serfontein noted they had "significant difficulty" 
getting the Veteran to take his breathing treatments, and this 
would have been impossible during an ambulance trip to 
Huntington.

In reviewing the Veteran's claim, the Board observes that all 
treatment records associated with his ER visit and 
hospitalization at Pleasant Valley Hospital have not been 
associated with the claims file.  Furthermore, it does not appear 
that a VA physician has opined as to the emergent nature of the 
Veteran's treatment following the submission of Dr. Serfontein's 
June 2006 statement.  As such, further development is necessary 
prior to a Board decision in this case.




Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran and his representative 
and request he complete VA Form 21-4142, 
Authorization and Consent to Release 
Information to VA, for all private 
treatment records relevant to the 
treatment received at Pleasant Valley 
Hospital February 7 to February 10, 2006.  
The AOJ should then obtain any relevant 
treatment records identified by the 
Veteran.

2.	Following completion of the above, forward 
the claims folder to a VA physician to 
address the following:

a.	Whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., 
probability less than 50 percent) 
that, at any point following the 
Veteran's hospital admission on 
February 7, 2006, the Veteran's 
condition had stabilized to a point 
where transfer to a VA facility was 
medically feasible?  When rendering 
an opinion, the VA physician is 
requested to address the June 2006 
statement from the Veteran's private 
physician, which noted the Veteran's 
condition had not stabilized due to 
his difficulty in taking breathing 
treatment.

b.	If it is determined above that the 
Veteran's condition had more likely 
than not stabilized to a point where 
transfer to a VA facility was 
medically feasible, the physician 
should address when the emergency was 
deemed to have ended.  

In addressing (a) and (b) above, the 
physician should note whether the urgency 
of the Veteran's medical condition, the 
relative distance of the travel involved 
in obtaining adequate VA treatment or the 
nature of the treatment made it necessary 
or economically advisable to remain at 
Pleasant Valley Hospital following 
admission on February 7, 2006.  It is 
further noted that an emergency shall be 
deemed to have ended at the point when, 
based on sound medical judgment, a 
Veteran: (1) who received emergency 
hospital care could have been transferred 
from the non-VA facility to a VA medical 
center for continuation of treatment for 
the disability, or (2) who received 
emergency medical services, could have 
reported to a VA medical center for 
continuation of treatment for the 
disability.  38 C.F.R. § 17.121 (2009).

      A rationale for all opinions expressed must be 
provided.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



